Citation Nr: 1402573	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the Veteran's original May 2010 claim, he raised the issues of service connection for hypertension, a skin rash, and a left Achilles tendon disorder.  A statement of the case on these claims was issued in February 2011.  However, the Veteran clarified on his April 2011 appeal, VA Form 9, that he was only appealing the issues of tinnitus and hearing loss.  As such, the issues before the Board are listed above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's August 2010 VA examination the examiner did not adequately discuss the shift in the Veteran's hearing acuity during service.  It is unclear whether the service audiograms were converted from ASA to ISO units.  On remand a new examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to service, and whether it is at least as likely as not that bilateral hearing loss became manifest to a compensable level within one year of service separation.  The examiner should also state whether it is at least as likely as not that the Veteran's tinnitus is related to service.

The examiner should consider the in service audiograms of December 1965, November 1966, June 1967, May 1969, and January 1970, converting units from ASA to ISO where necessary.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Ensure the report of the VA compensation examination contains the requested opinion.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


